In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00180-CR



        DERRICK WAYNE GAMBLE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 426th District Court
                 Bell County, Texas
               Trial Court No. 76138




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Derrick Wayne Gamble was convicted by jury of possession of a controlled substance in a

correctional facility, a third-degree felony, 1 with the punishment trial before the trial court. After

Gamble pled true to the State’s enhancement allegations, the trial court sentenced him to twenty

years’ imprisonment. 2 Gamble appeals.

           Gamble’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the trial court proceedings, and stating that counsel found

no meritorious issues to raise on appeal. Meeting the requirements of Anders v. California, counsel

has provided a professional evaluation of the record demonstrating why there are no plausible

appellate issues to be advanced. See Anders v. California, 386 U.S. 738, 743–44 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813
S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim.

App. [Panel Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw as

counsel in this appeal and informed Gamble of his right to review the record and file a pro se

response. By letter dated January 9, 2019, this Court advised Gamble that his pro se response, if

any, was due on or before February 8, 2019. By letter dated February 11, 2019, this Court advised

Gamble that this case had been set for submission on March 4, 2019. Gamble did not file a pro se

response and did not request an extension of time in which to file such a response.


1
    TEX. PENAL CODE ANN. § 38.11(g) (West Supp. 2018).
2
  Originally appealed to the Third Court of Appeals in Austin, this case was transferred to this Court by the Texas
Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). We are unaware of any conflict between precedent of the Third Court of Appeals and that of this Court
on any relevant issue. See TEX. R. APP. P. 41.3.

                                                         2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire record and find that no genuinely arguable issue supports an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the judgment of the trial court. 3



                                                       Ralph K. Burgess
                                                       Justice



Date Submitted:            March 4, 2019
Date Decided:              March 27, 2019

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3